      Case 6:20-cv-00128-ADA-JCM Document 17 Filed 05/08/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CYWEE GROUP LTD.,
                                                  CASE NO. 6:20-cv-00128-ADA-JCM
      Plaintiff,

v.
                                                  JURY TRIAL DEMANDED
GOOGLE LLC,

      Defendant.


        PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY

      Plaintiff CyWee Group Ltd. (“Plaintiff” or “CyWee”) moves this Court for

permission to conduct jurisdictional discovery of Defendant Google LLC’s

(“Defendant” or “Google”) contacts with the State of Texas, and in support thereof

shows as follows:

                                 I.   BACKGROUND

      CyWee brought a cause of action against Google alleging common law fraud.

Specifically, CyWee alleges that Google fraudulently listed the identities of the real

parties-in-interest to IPR petitions filed with the U.S. Patent and Trademark Office—

knowingly omitting entities including LG and Samsung—thereby causing injury to

CyWee. In its First Amended Complaint, CyWee provides several bases for this

Court’s personal jurisdiction over Google. See Dkt. No. 4 (“First Amended Complaint”)

¶¶ 5–6. Among other things, CyWee pleads, “Google’s contacts include, but are not

limiting to: (i) directing its fraudulent misrepresentations to Texas, (ii) knowingly

and intentionally injecting itself into litigation pending in the State of Texas, and (iii)



PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY                                     PAGE 1
      Case 6:20-cv-00128-ADA-JCM Document 17 Filed 05/08/20 Page 2 of 6




conspiring with Texas based entities Huawei and ZTE.” Id. at ¶ 5. CyWee supports

these contacts with facts by alleging a fraudulent conspiracy orchestrated by Google

to invalidate CyWee’s patents, which also included LG, Huawei, Samsung, and ZTE

as co-conspirators. See id. at ¶¶ 34–51. This conspiracy included Google conspiring

with Samsung about dropping a key prior art reference in a lawsuit pending in the

U.S. District Court for the Eastern District of Texas to avoid a validity determination

on that reference in district court, so that the reference would solely be addressed in

IPR proceedings. See id. at ¶¶ 48–49.

      Google brought a Motion to Dismiss (Dkt. No. 11), arguing that this Court lacks

personal jurisdiction and alleging that CyWee has failed to state a claim. Even though

all plausible facts included in a Plaintiff’s pleading are to be taken as true at the

motion to dismiss stage, Google devotes several pages of its Motion to providing its

own conflicting factual narrative. Dkt. No. 11 at 3–8. For instance, Google argues that

its fraudulent disclosures were directed toward Virginia—rather then Texas—and

that it did not control or influence Samsung’s decisions in the pending Eastern

District of Texas litigation. Accordingly, the parties dispute several underlying facts

which support jurisdiction in this Court.

                       II. ARGUMENT AND AUTHORITIES

      “A court must find jurisdiction, both subject matter and personal, before

determining the validity of a claim.” Guidry v. U.S. Tobacco Co., 188 F.3d 619, 623

n.2 (5th Cir. 1999) (emphasis added); Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 94 (1998). Accordingly, the Court must take up Google’s challenge to this Court’s

personal jurisdiction prior to considering any of Google’s arguments about the merits


PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY                                  PAGE 2
      Case 6:20-cv-00128-ADA-JCM Document 17 Filed 05/08/20 Page 3 of 6




of CyWee’s claims.

      “When the defendant disputes the factual bases for jurisdiction . . . the court

may receive interrogatories, depositions, or ‘any combination of the recognized

methods of discovery’ to help it resolve the jurisdictional issue.” Walk Haydel &

Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008) (quoting

Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)). “To be

entitled to jurisdictional discovery, the plaintiff must make a ‘preliminary showing of

jurisdiction.’ This preliminary showing is a lesser standard than a prima facie case of

jurisdiction; the plaintiff need only present ‘factual allegations that suggest with

reasonable particularity the possible existence of the requisite contacts.’” Corder v.

BBG Commc’ns, Inc., No. CIV.A. W-11-CA-00264, 2012 WL 3843691, at *10 (W.D.

Tex. July 30, 2012) (Smith, J.) (emphasis added) (quoting Fielding v. Hubert Burda

Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005)). “[D]iscovery should ordinarily be

granted where pertinent facts bearing on the question of jurisdiction are controverted

or where a more satisfactory showing of the facts is necessary.” Baker Hughes Inc. v.

Homa, No. CIV.A. H-11-3757, 2012 WL 1551727, at *12 (S.D. Tex. Apr. 30, 2012)

(quoting Nuance Commc’ns, Inc. v. Abbyy Software House, 626 F.3d 1222, 1235 (Fed.

Cir. 2010)).

      CyWee certainly has shown much more than the “possible existence” of

requisite contacts sufficient to establish personal jurisdiction. As discussed in its

First Amended Complaint, CyWee has alleged that Google conspired with Samsung

to drop the Bachmann prior art reference (the key reference that supported Google’s




PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY                                  PAGE 3
      Case 6:20-cv-00128-ADA-JCM Document 17 Filed 05/08/20 Page 4 of 6




IPRs) in litigation pending in Texas. In doing so, Google is believed to have conspired

with Texas-based law firms and lawyers representing Samsung in the Texas

litigation, who actively participated in the conspiracy. Furthermore, Google conspired

with other entities—including Huawei and ZTE—which have their North American

headquarters in Texas. CyWee has a reasonable basis to believe that at least some

meetings in furtherance of Google’s fraudulent conspiracy occurred in Texas.

Accordingly, CyWee has established at a minimum the “possible existence” of Google’s

requisite contacts with Texas and therefore is entitled to take jurisdictional discovery.

                                III.    CONCLUSION

      Having established the possible existence of Google’s jurisdictional contacts

with Texas, CyWee requests this Court grant leave to take jurisdictional discovery.

Specifically, CyWee requests leave to propound interrogatories, request the

production of documents, issue third-party subpoenas, and take deposition testimony,

both of Google representatives and relevant third parties. Furthermore, CyWee

requests the Court stay briefing on Google’s Motion to Dismiss (Dkt. No. 11) pending

the completion of jurisdictional discovery.




PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY                                   PAGE 4
      Case 6:20-cv-00128-ADA-JCM Document 17 Filed 05/08/20 Page 5 of 6



Dated: May 8, 2020                       Respectfully submitted,


                                         By: /s/ Michael W. Shore
                                            Michael W. Shore (Texas 18294915)
                                            mshore@shorechan.com
                                            Alfonso G. Chan (Texas 24012408)
                                            achan@shorechan.com
                                            Ari B. Rafilson (Texas 24060456)
                                            (application pending)
                                            arafilson@shorechan.com
                                            William D. Ellerman (Texas 24007151)
                                            wellerman@shorechan.com
                                            Corey M. Lipschutz (Texas 24099303)
                                            clipschutz@shorechan.com
                                            SHORE CHAN DEPUMPO LLP
                                            901 Main Street, Suite 3300
                                            Dallas, Texas 75202
                                            Tel: (214) 593-9110
                                            Fax: (214) 593-9111

                                         COUNSEL FOR PLAINTIFF
                                         CYWEE GROUP LTD.




PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY                             PAGE 5
      Case 6:20-cv-00128-ADA-JCM Document 17 Filed 05/08/20 Page 6 of 6



                            CERTIFICATE OF SERVICE

    In accordance with Federal Rule of Civil Procedure 5 and Local Rule CV-5, I

hereby certify that a true and correct copy of the foregoing has been served on all

counsel of record via the CM/ECF electronic filing system on May 8, 2020.


                                              /s/ Michael W. Shore
                                              Michael W. Shore


                        CERTIFICATE OF CONFERENCE

    In accordance with Local Rule CV-7(i), I hereby certify that on May 7–8, 2020 I

conferred with counsel for Defendant in a good-faith attempt to resolve this matter

by agreement, but no agreement could be reached.


                                              /s/ Corey M. Lipschutz
                                              Corey M. Lipschutz




PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY                              PAGE 6
